Citation Nr: 0426961	
Decision Date: 09/28/04    Archive Date: 10/06/04

DOCKET NO.  98-06 508A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
pulmonary tuberculosis (PTB).

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for glaucoma and 
cataracts, claimed as blindness.

4.  Entitlement to service connection for a prostate 
disorder.

5.  Whether the veteran's children, M. and S. are entitled to 
Dependent's Educational Assistance (DEA).

6.  Entitlement to payment of VA compensation at a full-
dollar rate.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had recognized service from July 1943 to February 
1946. 

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Republic of the Philippines.  In 
December 1997 the RO denied service connection for a prostate 
disorder, hearing loss and blindness and denied reopening of 
the claim of service connection for PTB.  The veteran 
appealed a RO decision in February 2000 that awarded VA 
disability compensation for PTSD at a half dollar rate and a 
RO decision in October 2002 that denied entitlement to DEA 
benefits to the veteran's children, M. and S.  

In September 2004 the undersigned Veterans Law Judge granted 
the representative's motion on behalf of the appellant to 
advance the case on the Board's docket for good or sufficient 
cause.  38 C.F.R. § 20.900(c).

The attention of the RO is directed to the VA audiology 
examination and opinion in January 2003 wherein the issue of 
service connection for tinnitus is reasonably raised.  As 
this issue has been neither procedurally prepared nor 
certified for appellate review, the Board is referring it to 
the RO for initial consideration, and appropriate 
adjudicative action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).


The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for PTB is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent and probative medical evidence does not 
establish a relationship to military service for a prostate 
disorder.

2.  The competent and probative medical evidence does not 
establish a relationship to military service for glaucoma or 
cataracts, claimed as blindness.

3.  The veteran currently has bilateral sensorineural hearing 
loss.

4.  The probative and competent medical evidence of record 
establishes that the veteran's bilateral sensorineural 
hearing loss cannot satisfactorily be dissociated from his 
exposure to acoustic trauma in combat service. 

5.  The RO granted entitlement to a total compensation rating 
based on individual unemployability (TDIU) from March 23, 
2000 and at the time of this decision the veteran's children, 
M. and S., were each beyond age 31.

6.  The veteran obtained United States citizenship in 1993 
but he resides in the Republic of the Philippines.


CONCLUSIONS OF LAW

1.  Glaucoma and/or cataracts were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2003).

2.  A prostate disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 3.303.

3.  Sensorineural hearing loss was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2003).

4.  The veteran's children, M. and S., are not eligible for 
DEA as a matter of law.  38 U.S.C.A. §§ 3501, 3512 (West 
2002); 38 C.F.R. §§ 21.3040, 21.3041 (2003); Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

5.  The veteran is not entitled to payment of VA compensation 
at a full dollar rate as a matter of law.  38 U.S.C.A. § 107 
(West 2002); 38 C.F.R. § 3.8 (2003); Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The record shows that the veteran had recognized service from 
July 1943 to February 1946.  The Board in a June 1998 
decision noted that the service department had certified the 
veteran's recognized guerrilla service and service as a 
member of the Philippine Commonwealth Army prior to July 1, 
1946.  The veteran resides in the Republic of the 
Philippines.  He reported in March 1999 that he had become a 
United States citizen in February 1993.  The RO in February 
2000 granted service connection for post-traumatic stress 
disorder (PTSD) based upon combat service during World War 
II.  

In a rating decision issued on August 23, 2000, the RO 
increased the disability evaluation for PTSD to 70 percent 
from March 23, 2000, and granted entitlement to a TDIU from 
that date.  In June 2001 the RO received applications for DEA 
from M. that showed a date of birth in June 1960, and from S. 
that showed a date of birth in March 1966.  Other evidence 
established both as the veteran's children.

Regarding glaucoma, hearing loss and a prostate disorder, the 
service medical records are pertinently unremarkable showing 
20/20 vision bilateral, hearing 15/15 in both ears and no 
genitourinary disorder on a February 1946 medical 
examination.  Medical examination in December 1945 also 
showed bilateral vision and hearing reported as 20/20 and no 
other defects.  

Veterans Memorial Hospital records show prostate surgery was 
performed in 1991 with history of symptoms six months prior 
to admission.  A September 1992 private hospital report 
showed open angle glaucoma and senile cataracts, both 
bilateral, with blurred vision reported about 10 months 
earlier.  The report also mentioned prostate surgery about a 
year earlier.  Left eye glaucoma and cataract were treated in 
1995.  

A private audiology clinic report dated in July 1995 noted 
long-standing bilateral hearing loss of unknown cause.  The 
test results were reported as showing moderate sensorineural 
hearing loss in the right ear and severe senorineural hearing 
loss in the left ear across the frequency range tested.   

A VA examiner in July 2000 reported no light perception in 
the left eye and bilateral glaucoma and cataract.  

A VA genitourinary examiner in March 2002 stated that the 
veteran's claims file was reviewed.  The examiner diagnosed 
prostatic enlargement and opined that the condition was not 
related to military service.

A VA ophthalmology consultant in March 2002 reported absolute 
glaucoma in the left eye, chronic end stage glaucoma and 
status post glaucoma surgery in the right eye and bilateral 
pseudophakia.  In February 2003 the examiner reported that 
the claims file was reviewed and that no possible cause or 
relation to military service and glaucoma and status post 
cataract surgery.

A VA audiology examiner in March 2002 noted the veteran's 
history of exposure to firearms, explosives and artillery and 
diagnosed moderate sensorineural hearing loss in the right 
ear and severe sensorineural hearing loss in the left ear. 

In January 2003 the VA audiology examiner stated that the 
history and audiometry results were reviewed and that the 
association between the veterans hearing loss and tinnitus 
and previous military service was difficult to ascertain at 
this time because degenerative processes, that is 
presbycusis, normally occurring among people in the veteran's 
age group can produce exactly the same symptoms and findings.  


Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

If not shown in service, service connection may be granted 
for organic disease of the nervous system (sensorineural 
hearing loss) if shown disabling to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002); 
38 C.F.R. §§ 3.303(a), 3.304 (2003).  Service connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(d) (2003).  

The CAVC has held that the "term 'service connection', is 
used in section 1154(b) to refer to proof of incurrence or 
aggravation of [a] disease or injury in service, rather than 
to the legal standard for entitlement to payments for 
disability."  See Velez v. West, 11 Vet. App. 148, 153 
(1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  

The effect of this law is that service connection will not be 
precluded for combat veterans simply because of the absence 
of notation of a claimed disability in the official service 
records.  However, the law does not create a presumption of 
service connection, and there must still be competent medical 
evidence relating the claimed disability to service where the 
question involves medical causation or diagnosis, such as in 
the instant case.

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2003).

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2003).  

The CAVC has further held that 38 C.F.R. § 3.385, "does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing 
at separation from service."  Hensley v. Brown, 5 Vet. App. 
155, 159 (1993).

As stated by the CAVC, "[i]f evidence should sufficiently 
demonstrate a medical relationship between the veteran's in 
service exposure to loud noise and his current disability, it 
would follow that the veteran incurred an injury in service; 
the requirements of § 1110 would be satisfied."  Id. at 160 
(citing Godfrey v. Derwinski, 2 Vet. App. 352 (1992)).

Where the regulatory threshold requirements for impaired 
hearing are not met until several years after service 
separation, the Board observes that the record must establish 
exposure to disease or injury during active military service, 
which would adversely affect the veteran's auditory system, 
post-service audiological findings that meet the criteria of 
38 C.F.R. § 3.385 and a causal relationship between his 
hearing loss and service for service connected benefits to be 
granted.  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of continuity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  Id.
The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2003), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such a condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).

A lay person is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one which a lay person's observations is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined that chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

The statute and regulations provide that a program of 
education or special restorative training under Chapter 35 of 
Title 38 United States Code may be authorized for a 
''eligible person'' which means - (A)(ii) a child of a 
veteran who has a total disability permanent in nature 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 3501

The parent or guardian of a person or the eligible person if 
such person has attained legal majority for whom educational 
assistance is sought under this chapter shall submit an 
application to the Secretary which shall be in such form and 
contain such information as the Secretary shall prescribe.  
If the Secretary finds that the person on whose behalf the 
application is submitted is an eligible person, the Secretary 
shall approve the application provisionally. The Secretary 
shall notify the parent or guardian or eligible person (if 
the person has attained legal majority) of the provisional 
approval or of the disapproval of the application.  
38 U.S.C.A. § 3513. 

(a) Commencement. A program of education or special 
restorative training may not be afforded prior to the 
eligible person's 18th birthday or the completion of 
secondary schooling, whichever is earlier, unless it is 
determined through counseling that the best interests of the 
eligible person will be served by entering training at an 
earlier date and the eligible person has passed: (1) 
Compulsory school attendance age under State law; or (2) His 
or her 14th birthday and due to physical or mental handicap 
may benefit by special restorative or specialized vocational 
training. (b) Secondary schooling. Completion of secondary 
schooling means completion of a curriculum offered by a 
public or private school which satisfies the requirements 
for a high school diploma or its equivalent--usually 
completion of the 12th grade in the public school system. 
(c) Age limitation for commencement. No person is eligible 
for educational assistance who reached his or her 26th 
birthday on or before the effective date of a finding of 
permanent total service-connected disability, or on or 
before the date the veteran's death occurred, or on or 
before the 91st day of listing by the Secretary concerned of 
the member of the Armed Forces on whose service eligibility 
is claimed as being in one of the missing status categories 
of Sec. 21.3021 (a)(1)(iv) and (3)(ii).  (d) Termination of 
eligibility. No person is eligible for educational 
assistance beyond his or her 31st birthday, except as 
provided under Sec. 21.3041(e)(2). In no event may 
educational assistance be provided after the period of 
entitlement has been exhausted. In an exceptional case 
special restorative training may be provided in excess of 45 
months. See Sec. 21.3300. (Authority: 38 U.S.C. 3512(a)).  
38 C.F.R. § 21.3040.

Periods of eligibility; child. (a) Basic beginning date. The 
basic beginning date of an eligible child's period of 
eligibility is his or her 18th birthday or successful 
completion of secondary schooling, whichever occurs first. 
See paragraph (b) of this section and Sec. 21.3040 (a) and 
(b). (b) Exceptions to basic beginning date. (1) An eligible 
child may have a beginning date earlier than the basic 
beginning date when he or she has: (i) Completed compulsory 
school attendance under applicable State law, or (ii) Passed 
his or her 14th birthday and has a physical or mental  
handicap. See Sec. 21.3040(a). (2) The eligible child may 
have a beginning date later than the  basic beginning date 
when any of the following circumstances exist. (i) If the 
effective date of the permanent and total disability rating 
is before the child has reached 18 but the date of 
notification to the veteran from whom the child derives 
eligibility occurs after the child has reached 18, the 
beginning date of eligibility shall be the basic beginning 
date as determined in paragraph (a) of this section, or the 
date of notification to the veteran, whichever is more 
advantageous to the eligible child. (ii) If the effective 
date of the permanent and total disability rating occurs 
after the child has reached 18 but before he or she has 
reached 26, the beginning date of eligibility will be the 
effective date of the rating or the date of notification to 
the veteran from whom the child derives eligibility, 
whichever is more advantageous to the eligible child. (iii) 
If the child becomes eligible through the death of a veteran, 
the date of death will be the beginning date of eligibility 
if it occurs  after the child's 18th birthday and before his 
or her 26th birthday. (iv) The child may become eligible 
through qualifying as the veteran's adopted child (see Sec. 
3.57(c)) or by becoming a stepchild of the veteran and a 
member of the veteran's household. If either of these events 
occurs after the child's 18th birthday and before his or her 
26th birthday, the effective date of eligibility will be 
whichever of the following is appropriate: (A) The date the 
child qualifies as an adopted child under Sec. 3.57(c), or 
(B) The date the child becomes the veteran's stepchild and a 
member of his or her household. (c) Basic ending date. The 
eligible person's 26th birthday. (d) Modified ending date. 
When one of the following occurs between ages 18 and 26, the 
ending date will be the eligible person's 26th birthday or 8 
years from the date of happening specified in paragraphs  (d) 
(1) to (7) of this section and 10 years in paragraph (d)(8); 
whichever is later. When paragraph (d)(9) is applicable, the 
ending date will be as stated in paragraph (d)(9). Where the 
ending date is subject to modification under more than one of 
paragraph (d) (3), (4), (5), (6) or (7) of this section, the 
more favorable date will apply. In no case will the modified 
ending date extend beyond the eligible person's 31st 
birthday. 

(1) Effective date of permanent total rating of veteran-
parent or the date of notification to him or her of such 
rating, whichever is the more advantageous to the eligible 
person. (2) Death of veteran-parent. (3) Date of first 
unconditional discharge or release from ``duty with the Armed 
Forces'' served as an eligible person if he or she served 
after age 18 and before age 26. See Sec. 21.3042. (4) 
Enactment of Pub. L. 88-361 on July 7, 1964, providing 
eligibility based on permanent total disability; that is, 
July 6, 1969. (5) Enactment of Pub. L. 89-349 on November 8, 
1965, providing  eligibility based on peacetime service after 
the Spanish-American War and prior to September 16, 1940; or 
during World War I or World War II solely by reason of the 
provisions of 38 U.S.C. 1101; that is, November 7, 1970. (6) 
Enactment of Pub. L. 89-613 on September 30, 1966, providing 
eligibility based on service with the Philippine Commonwealth 
Army or as a Philippine Scout as defined in Sec. 3.40 (b), 
(c), or (d) of this chapter; that is, September 29, 1971. See 
Sec. 3.807 of this chapter. (7) Effective date of Pub. L. 90-
77, section 307, October 1, 1967, providing eligibility for 
persons solely by virtue of that section who were over age 23 
and below age 26 on that date; that is September 30, 1972. 
(8) Enactment of Pub. L. 92-540 (86 Stat. 1074) on October 
24, 1972,  providing for a course of apprentice or other on-
the-job training approved under the provisions of Sec. 
21.4261 or 21.4262; that is, October 24, 1982 or until age 
31, whichever is earlier. (9) The child may lose eligibility 
through ceasing to be the veteran's stepchild either because 
the veteran and the child's natural or adoptive parent 
divorce or because the veteran and the child's natural or 
adoptive parent separate and the child is no longer a member 
of the veteran's household. If this occurs, the ending date 
of the child's period of eligibility will be determined as 
follows: (i) If the child ceases to be the veteran's 
stepchild while the child is not in training, the ending date 
of the child's eligibility shall be the date on which the 
child ceases to be the veteran's stepchild. (ii) If the child 
ceases to be the veteran's stepchild while the child is in 
training in a school organized on a term, semester or quarter 
basis, the ending date of the child's eligibility will be the 
last date of the term, semester or quarter during which the 
child ceases to be the veteran's stepchild. (iii) If the 
child ceases to be the veteran's stepchild while the child is 
in training in a school not organized on a term, semester or 
quarter basis, the ending date of the child's period of 
eligibility will be the end of the course or 12 weeks from 
the date on which the child ceases to be the veteran's 
stepchild, whichever is earlier. See Sec. 21.3135(g).

(e) Extensions to ending dates. (1) Suspension of program due 
to conditions determined by the Department of Veterans 
Affairs to have been beyond the person's control (see Sec. 
21.3043): extended for length of period of suspension, but 
not beyond age 31. See Sec. 21.3040(d). (2) Period of 
eligibility as specified in paragraph (c) or (d) of this 
section ends while enrolled in an educational institution 
regularly operated on the quarter or semester system and such 
period ends during a quarter or semester, such period shall 
be extended to the end of the quarter or semester, or for 
courses at educational institutions operated on other than a 
quarter or semester system, if the period ends after a major 
portion of the course is completed, such period shall be 
extended  to the end of the course, or until 12 weeks have 
expired, whichever first occurs. Extension may be authorized 
beyond age 31, but may not exceed maximum entitlement. See 
Sec. 21.3044(a). No extension of the period of eligibility 
will be made where training is pursued in a training 
establishment as defined in Sec. 21.4200(c). (3) Child is 
enrolled and eligibility ceases because veteran is no longer 
rated permanently and totally disabled: extended to date 
specified in paragraph (e)(2) of this section without regard 
to whether the midpoint of the quarter, semester or term has 
been reached. See Sec. 21.3135(h).  (4) Child is enrolled and 
eligibility ceases because the member of the Armed Forces 
upon whose service eligibility is based is no longer listed 
by the Secretary concerned in any of the categories specified 
in Sec. 21.3021(a)(1)(iv): extended to date specified in 
paragraph (e)(2) of this section without regard to whether 
the midpoint of the quarter,  semester or term has been 
reached. See Sec. 21.3135(i).  38 C.F.R. § 21.3041.

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except benefits under - (1) contracts of 
National Service Life Insurance entered into before February 
18, 1946; (2) chapter 10 of title 37; and (3) chapters 11, 13 
(except section 1312(a)), 23, and 24 (to the extent provided 
for in section 2402(8)) of this title. Except as provided in 
subsection (c) or (d), payments under such chapters shall be 
made at a rate of $0.50 for each dollar authorized, and where 
annual income is a factor in entitlement to benefits, the 
dollar limitations in the law specifying such annual income 
shall apply at a rate of $0.50 for each dollar.  Any payments 
made before February 18, 1946, to any such member under  such 
laws conferring rights, benefits, or privileges shall not be 
deemed to have been invalid by reason of the circumstance 
that such member's service was not service in the Armed 
Forces or any component thereof within the meaning of any 
such law. (b) Service in the Philippine Scouts under section 
14 of the Armed Forces Voluntary Recruitment Act of 1945 
shall not be deemed to have been active military, naval, or 
air service for the purposes of any of the laws administered 
by the Secretary except - (1) with respect to contracts of 
National Service Life Insurance entered into (A) before May 
27, 1946, (B) under section 620 or 621 of the National 
Service Life Insurance Act of 1940, or (C) under section 1922 
of this title; and (2) chapters 11 and 13 (except section 
1312(a)) of this title.

Payments under such chapters shall be made at a rate of $0.50 
for  each dollar authorized, and where annual income is a 
factor in entitlement to benefits, the dollar limitations in 
the law specifying such annual income shall apply at a rate 
of $0.50 for each dollar.  (c) In the case of benefits under 
subchapters II and IV of chapter 11 of this title paid by 
reason of service described in subsection (a) to an 
individual residing in the United States who is a citizen of, 
or an alien lawfully admitted for permanent residence in, the 
United States, the second sentence of subsection (a) shall 
not apply. (d)(1) With respect to benefits under chapter 23 
of this title, in the case of an individual described in 
paragraph (2), the second sentence of subsection (a) shall 
not apply.

(2) Paragraph (1) applies to any individual whose service is 
described in subsection (a) and who dies after the date of 
the enactment of this subsection if the individual, on the 
individual's date of death -(A) is a citizen of, or an alien 
lawfully admitted for permanent residence in, the United 
States; (B) is residing in the United States; and (C) either 
- (i) is receiving compensation under chapter 11 of this 
title; or (ii) if the individual's service had been deemed to 
be active military, naval, or air service, would have been 
paid pension under section 1521 of this title without denial 
or discontinuance by reason of section 1522 of this title.  
38 U.S.C.A. § 107.

Section 211 of the Veterans Benefits Act of 2003, Pub. L. 
108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) amends 
section 107, title 38, United States Code as follows: Rate of 
payment of benefits for certain Filipino veterans and their 
survivors residing in the United States.  The amendment 
expands the group of Filipino veterans entitled to full 
dollar payment while residing in the United States to include 
New Philippine Scouts.  The Act now allows full compensation 
to certain Filipino veterans if they or their beneficiaries 
reside in the United States as United States citizens or as 
aliens lawfully admitted for permanent residence.  These 
Filipino veterans are listed below: veterans who served in 
the organized military forces of the Government of the 
Commonwealth of the Philippines; veterans who served in 
organized guerilla units; and, New Philippine Scouts.  The 
amendment applies to benefits paid for months beginning after 
the date of the enactment of the Act, December 13, 2003.


Analysis

Preliminary Matter:  Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), was enacted on 
November 9, 2000, well after the veteran filed his claims for 
service connection for eye, prostate and hearing loss 
disorders.  

This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  VA issued regulations to implement the VCAA in 
August 2001.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), which were effective August 29, 2001.  

VA has stated that the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided in the VCAA.  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The Board will address the claim of service connection for 
hearing loss in detail later in this decision.  It is 
sufficient to state at this point that the duty to notify and 
assist have been met regarding that issue, with the record as 
it stands sufficient to grant the benefit sought.  Regarding 
a prostate disorder and glaucoma/cataracts claimed as 
blindness, the December 1997 rating decision, April 1998 
statement of the case, and March 2003 supplemental statement 
of the case, and VA letters apprised the veteran of the 
information and evidence needed to substantiate his claim for 
service connection, the laws applicable in adjudicating the 
appeal, and the reasons and bases for VA's decision.  
Furthermore, these documents outline the specific medical and 
lay evidence that was considered when the determinations were 
made.  
In particular, in a May 2001 letter, the RO informed the 
veteran of the enactment of the VCAA and was advised to 
identify any evidence in support of his claim that had not 
been obtained.  He was also advised of the evidence he needed 
to submit to show that he was entitled to service connection 
for his claimed disability.  The letters further informed him 
that VA would obtain his service medical records, VA records, 
and other pertinent federal records.  

He was informed that VA would also make reasonable efforts to 
obtain any identified private medical evidence.  However, it 
was ultimately his responsibility to submit any private 
records.  

As such, the Board finds that the correspondence satisfied 
VA's duty to notify the veteran of the information and 
evidence necessary to substantiate his claim as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  It is well 
sufficient to note that the RO obtained evidence he 
identified in support of his claim.

The Board notes that, in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, (PVA), 345 F.2d 1334 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  

The CAFC concluded that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  However, several years have passed 
since the May 2001 letter was sent to the veteran by the RO.  

Accordingly, the Board concludes that the veteran has been 
provided statutorily sufficient time and opportunity to 
submit evidence in support of his claim.  Also, it must be 
noted that the President signed a technical amendment to 
clarify that the time limitations for submitting evidence in 
the VCAA do not prevent VA from issuing a decision before 
expiration of that time period.  Veterans Benefits Act of 
2003.  

It is noted that the United States Court of Appeals for 
Veterans Claims (CAVC) decision in Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II) (withdrawing and 
replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

In this case, the initial AOJ decision was made prior to May 
2001, when the veteran was initially notified of the VCAA.  
However, the RO reviewed the appeal in 2003 after additional 
development had been completed.  

However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini II that essentially 
adopted the same rationale as its withdrawn predecessor, the 
Board finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified above.

In the present case, only after the 1998 rating action was 
promulgated did the AOJ provide notice to the claimant 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  See the references to the documents 
issued to the veteran set out above.  However, the RO did 
provide the veteran with a detailed development request in 
May 1997 and in October 1997 advised him of the need for 
additional evidence.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the CAVC in 
Pelegrini II.  The CAVC did leave open the possibility that a 
notice error of this kind may be non-prejudicial to a 
claimant.  


The CAVC in Pelegrini II incorporated essentially the same 
reasoning from its pervious decision, that is that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  

On the other hand, the CAVC acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  In light of the CAVC's 
adoption of essentially the same principle in Pelegrini II, 
the Board finds that the CAVC in Pelegrini II has left open 
the possibility of a notice error being found to be non-
prejudicial to a claimant.  To find otherwise would require 
the Board to remand every case for the purpose of having the 
AOJ provide a pre-initial adjudication notice.  

The only way the AOJ could provide such a notice, however, 
would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal 
that were filed by the appellant to perfect the appeal to the 
Board.  This would be an absurd result, and as such it is not 
a reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the CAVC, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F. 3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  


In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  

There simply is no "adverse determination," as discussed by 
the CAVC in Pelegrini, for the appellant to overcome.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claims for 
blindness and a prostate disorder, the notice was provided by 
the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices, and there has been conscientious 
action by the RO to obtain the relevant records the veteran 
identified.  Therefore, notwithstanding Pelegrini, to decide 
the appeal would not be prejudicial error to the claimant.  

The current decision in Pelegrini noted that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has already noted on several occasions, the 
veteran has already been afforded numerous opportunities 
to submit additional evidence.  It appears to the Board 
that the claimant has indeed been notified that he 
should provide or identify any and all evidence relevant 
to the claim.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error.  

The May 2001 notice in essence invited the veteran to submit 
any evidence he had regarding the matters at issue.  In 
addition the RO obtained medical opinions regarding the 
likely relationship to military service for the cataracts or 
glaucoma, prostate disorder and hearing loss.  Although the 
representative objects to the Board relying on these 
examinations, the record shows that the examiner for the 
prostate disorder reviewed the claims file in rendering the 
medical opinion against service connection.  

Further, the ophthalmology examiner received the claims file 
and rendered a nexus opinion regarding glaucoma and cataracts 
after having reviewed the file.  The representative seems to 
be asking the Board to reverse the burden of proof rather 
than submitting competent evidence that supports either 
claim.  The examiners addressed the relevant inquiry of 
whether there was a nexus to military service after a review 
of the record and expressed their respective opinions with 
sufficient clarity.  It is important to note that no 
competent evidence in the veteran's behalf, that is a medical 
opinion opposing the conclusions reached by the examiners, 
was submitted or identified.  It is on the basis of 
accumulated competent and probative evidence that the Board 
rejects the argument that the examinations are inadequate for 
an informed determination. 

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Regarding the claims of DEA eligibility and payment of 
compensation at a full dollar rate, the United States Court 
of Appeals for Veterans Claims (CAVC) has held that the VCAA 
does not affect matters on appeal when the question is 
limited to statutory interpretation.  See generally Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Livesay v. 
Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the 
VCAA is not applicable where it could not affect a pending 
matter and could have no application as a matter of law); 
Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); Mason v. 
Principi, 16 Vet. App. 129, 132 (2002); Manning v. Principi, 
16 Vet. App. 534, 542-3 (2002) and cases cited therein.  

In addition, the VA General Counsel has held that VA is not 
required under 38 U.S.C. § 5103(a) to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  VAOPGCPREC 
5-04.  

In the present case, the issues of DEA eligibility and the 
amount of compensation payment before the Board are in 
essence legal issues and there is no dispute as to the 
essential facts required to resolve them.  The outcome of the 
appeal is governed by the interpretation and application of 
the law and regulations rather than by consideration of the 
adequacy of the evidence or resolving conflicting evidence.  
Accordingly, the notice and duty to assist provisions of the 
VCAA are inapplicable and no further development under the 
VCAA is required.  

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim on the merits.  


Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).


The Board reiterates the basic three requirements for 
prevailing on a claim for service connection.  To establish 
entitlement to service connection, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis) Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); (2) 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence) Layno v. Brown, 6 Vet. App. 465, 
469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991); and (3) a nexus between the in-service disease or 
injury and the current disability (medical evidence) 
Grottveit v. Brown, 5 Vet. App. 91. 93 (1993).  See Caluza v. 
Brown, 7 Vet. App. 498 (1995); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

After a careful review of the record, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim of entitlement to service connection for a prostate 
disorder and glaucoma/cataracts, claimed as blindness.

The CAVC has held that Congress specifically limited 
entitlement to service-connected benefits to cases where 
there is a current disability.  "In the absence of proof of 
a present disability, there can be no valid claim." Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  Clearly, the 
veteran has submitted a current medical diagnosis of prostate 
and eye disorders but the record lacks a competent medical 
opinion linking such disorders to service on any basis.  In 
essence, the only support for this claim is found in the 
veteran's statements on file.  He is not qualified to render 
a medical diagnosis or a medical opinion.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993) (a witness must be competent 
in order for his statements or testimony to be probative as 
to the facts under consideration); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Similarly, the Board is not 
competent to supplement the record with its own 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).

Simply put, the competent and probative medical evidence of 
record establishes that the veteran does not have a prostate 
disorder or glaucoma or cataracts related to his military 
service.  The VA examiner stated the prostate disorder was 
not related to military service after examining the veteran 
and reviewing the claims file.  

The ophthalmology examiner was emphatic in stating the record 
showed no possible cause or relationship for glaucoma or 
cataracts to military service.  From the respective medical 
opinions, which are unchallenged in a competent medical 
opinion, the Board may reasonably conclude that the prostate 
disorder, glaucoma and cataracts are not causally related to 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2003).  

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim of 
entitlement to service connection for a prostate disorder or 
glaucoma and cataracts claimed as blindness.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Regarding hearing loss the veteran has met the first 
requirement to prevail on a claim of entitlement to service 
connection; that is, he has the disability at issue that is 
identified as a sensorineural hearing loss of both ears.  He 
is a combat veteran who has been granted service connection 
for PTSD and he has related acoustic trauma during combat as 
the sources of his hearing loss.  Thus the veracity of his 
claimed exposure to substantial noise cannot be reasonably 
questioned in view of the combat environment.  

Finally, there is competent and probative evidence that does 
not rule out the veteran's hearing loss as being related to 
acoustic trauma during military service.  A VA audiologist's 
opinion did not state with any certitude that the hearing 
loss is not due to service.  The opinion was, at best, 
equivocal neither clearly in favor of a causal relationship 
nor clearly against the relationship.  Even though no hearing 
deficit was noted in the service medical records, the legal 
precedent holds that 38 C.F.R. § 3.385 "does not preclude 
service connection for a current hearing disability where 
hearing was within normal limits on audiometric testing at 
separation from service."  Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).

Simply put, the veteran has a bilateral hearing loss that 
meets VA criteria for compensation purposes, he is a combat 
veteran with credible evidence of acoustic trauma during 
military service.  

Furthermore, a competent medical professional has not ruled 
out a relationship between the veteran's hearing loss and his 
experience in service.  For the foregoing reasons, the Board 
finds that with application of all pertinent criteria, the 
evidentiary record supports a grant of entitlement to service 
connection for a bilateral sensorineural hearing loss.  38 
U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2003).


DEA Eligibility & Compensation at a Full Dollar Rate

Educational assistance is available to a child of a veteran 
who, in the context of this issue on appeal, had a total and 
permanent disability evaluation resulting from a service- 
connected disability.  38 U.S.C.A. §§ 3501.  

In this case, the record reflects that he did not have a 
disability evaluated as total and permanent in nature 
resulting from a service-connected disability prior to March 
23, 2000.  The evidence is not in dispute as to the threshold 
qualifying criteria for his children, M. and S., as the 
record established both were over age 31 at the time that 
basic entitlement was established.  Accordingly, they cannot 
be considered an  "eligible person"  entitled to receive 
educational benefits.  38 U.S.C.A.  § 3501; 38 C.F.R. §§ 
21.3040, 21.3141.  

The veteran's argument is basically that learning is a 
continuous process that is beneficial to his childrens' 
future.  However, the law as set forth above clearly has an 
age limit for initial entitlement.  No argument is presented 
that addresses this unchallenged fact that both M. and S. are 
well beyond that age and were so when the veteran's initial 
entitlement to DEA was established. 

Because the basic criteria under the law for DEA benefits are 
not met, with the law dispositive without regard to any other 
facts in the case, the claim must be denied on the basis of 
absence of legal merit.  See  Sabonis v. Brown, 6 Vet. App. 
426 (1994).  The appeal for DEA benefits must therefore be 
denied as a matter of law.  

Finally, regarding entitlement to compensation at a full 
dollar rate, the Board determined in its June 1998 decision 
that his active military service was in the Philippine 
Commonwealth Army and recognized guerilla service.  In so 
doing, it relied on the determination of service from the 
service department.  Moreover, the fact that the veteran may 
have obtained status as naturalized citizen of the United 
States would make a difference for compensation benefits 
purposes, in that, being entitled to such, he would be paid 
compensation at the full-dollar rate as a Filipino veteran 
residing in the United States.  

However, the crucial fact of residence is not in dispute as 
he resides in the Republic of the Philippines and he does not 
contend otherwise.  The recent amendment of section 107 in 
the Veterans Benefits Act of 2003 referenced above does not 
aid the veteran as it maintains the requirement of residence 
in the United States to receive the full dollar rate.  

Under the circumstances, given the veteran's residence 
status, the Board finds that there is no legal basis on which 
his claim can be based.  His argument regarding full dollar 
entitlement does not address the threshold and determinative 
element of residence.  As the law, and not the evidence, is 
dispositive on this issue, it must be denied because of lack 
of legal entitlement. See 38 U.S.C.A. § 107; 38 C.F.R. § 
3.8(c), (d); see also Sabonis, supra.


ORDER

Entitlement to service connection for glaucoma and cataracts, 
claimed as blindness is denied.

Entitlement to service connection for a prostate disorder is 
denied.

Entitlement to service connection for sensorineural hearing 
loss is granted.

Eligibility for DEA not having been established for the 
veteran's children, M. and S., the appeal is denied.

Entitlement to payment of VA compensation at a full dollar 
rate is denied.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The RO has not provided the veteran with specific notice of 
the VCAA and this law's requirements, particularly VA's 
obligation to inform the claimant which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant on the issue of whether new and 
material evidence has been submitted to reopen a claim of 
service connection for PTB.  See 38 U.S.C.A. § 5103 (West 
2002).  

As such, absent notice of the VCAA, it would potentially be 
prejudicial to the veteran if the Board were to proceed with 
a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).


The CAVC has repeatedly vacated Board decisions where the 
VCAA notice sent to the claimant failed to specify who was 
responsible for obtaining relevant evidence or information as 
to the claims that were subject to the appealed Board 
decision.  See e.g. Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

Aside from the obvious procedural defect - where no notice of 
the VCAA has been provided to the claimant - it is abundantly 
clear from the CAVC's judicial rulings on this subject that 
providing a claimant with general VCAA notice or furnishing 
VCAA notice with regard to unrelated claims will not satisfy 
the duty-to-notify provisions of the VCAA, as interpreted by 
the CAVC.  Here the RO issued a VCAA notice letter on other 
issues in May 2001.  As the Board cannot rectify this 
deficiency on its own, see Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), this matter must be remanded for further development.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).
Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should then conduct any 
necessary development brought about by 
the appellant's response and issue a 
supplemental statement of the case, if 
necessary.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC.



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



